       Case 1:19-cv-02133-DKC Document 16 Filed 07/29/20 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                     :
DAWN FLEET, et al.
                                     :

      v.                             :    Civil Action No. DKC 19-2133

                                     :
UNITED STATES POSTAL SERVICE,
et al.                               :

                          MEMORANDUM OPINION

      Plaintiffs, Dawn Fleet and Mark Griffin, filed a pro se

complaint in the District Court of Maryland for Howard County

against the United States Postal Service and Samuel Robertson,

seeking damages ($1,000, consisting of $479, plus interest of

$521)1 for items that were not delivered.        (ECF No. 3).     A Notice

of Removal was filed by the United States of America, asserting

that it is the only proper defendant under the Federal Tort Claims

Act (“FTCA”).    (ECF No. 1).     It later filed a Certification that

Samuel Robertson was acting within the scope of his employment at

the time of the occurrence out of which the claim asserted arose.

(ECF No. 6-2).

      On October 11, 2019, the United States moved to dismiss the

complaint for lack of subject matter jurisdiction and for failure

to state a claim.    (ECF No. 12).       Plaintiffs were notified of the




  1  The government interprets the claim to be one for $521,
consisting of $479, plus costs.
      Case 1:19-cv-02133-DKC Document 16 Filed 07/29/20 Page 2 of 5



motion and advised of the opportunity and necessity of filing a

response, see Roseboro v. Garrison, 528 F.2d 309, 310 (1975), but

nothing   has   been   received   from    them.   No   hearing   is   deemed

necessary.      Local Rule 105.6.        For the following reasons, the

motion will be granted.

     The complaint is a single page and substantively states only

that Plaintiffs seek a reimbursement for undelivered items.            (ECF

No. 3).   The motion to dismiss provides additional information.

According to the motion, Plaintiff Dawn Fleet purchased a cell

phone from a seller on eBay for $479.99.           The item was shipped

from Korea to her address in Ellicott City.            She claims that she

did not receive the package.       She submitted a Domestic Claim form

to the USPS.     The claim was denied, Ms. Fleet appealed, and the

claim was again denied.       Despite being told the mechanism for

filing another appeal to the Consumer Advocate, she and Mr. Griffin

filed the complaint in the Howard County District Court.

     The United States argues that (1) it ought to be substituted

for the named Defendants as the only proper defendant; (2) the

complaint should be dismissed because Plaintiffs did not first

file an administrative complaint under the FTCA; (3) Plaintiffs’

claims are barred because the FTCA does not waive sovereign

immunity for suits related to the non-delivery of mail; (4)

Plaintiffs failed to exhaust their administrative remedies within

the USPS; and (5) Plaintiffs have failed to state a claim.              The

                                     2
         Case 1:19-cv-02133-DKC Document 16 Filed 07/29/20 Page 3 of 5



United States will be substituted for the named Defendants as

requested.2

      The next three arguments are presented under Fed.R.Civ.P.

12(b)(1), for lack of subject matter jurisdiction.                    The court

should grant such a motion “only if the material jurisdictional

facts are not in dispute and the moving party is entitled to

prevail as a matter of law.”         Richmond, Fredericksburg & Potomac

R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991).                 The

court regards the pleadings as mere evidence and may consider

evidence outside the pleadings without converting the proceeding

to one for summary judgment.        Evans v. B.F. Perkins Co., 166 F.3d

642, 647 (4th Cir. 1999).

      As a waiver of sovereign immunity, the FTCA must be strictly

construed in favor of the sovereign.                Welch v. United States, 409

F.3d 646, 650-51 (4th Cir. 2005).            Under the FTCA, a claimant must

first present an administrative claim to the government.                      The

United    States   asserts   that   no       such    administrative   claim   was

presented by Plaintiffs, and relies on the declaration of Kimberly

A. Herbst, Supervisor, Tort Claims Examiner/Adjudicator.               The head


  2  The FTCA immunizes federal employees from liability for
negligent or wrongful acts or omissions while acting within the
scope of employment. Maron v. United States, 126 F.3d 317, 321
(4th Cir. 1997).   When an employee is sued, the United States
Attorney must certify whether the employee was acting within the
scope of employment.   Id.   Once the certification is made, the
United States is substituted as the sole defendant.    Id.   That
certification has been made here, and it has not been challenged.
                                         3
      Case 1:19-cv-02133-DKC Document 16 Filed 07/29/20 Page 4 of 5



of an agency is to consider a claim in accordance with regulations

prescribed by the Attorney General.           28 U.S.C. § 2672.    Although

the United States reports that no such administrative claim was

filed by Plaintiffs, it has not stated why the claims they did

present are inadequate. It is not necessary to resolve this aspect

of the motion definitively, because jurisdiction would be lacking

even if the administrative exhaustion had been completed.

     More substantively, the United States correctly argues that

the limited waiver of sovereign immunity contained in the FTCA

itself has exceptions.       Under 28 U.S.C. § 2680 (b), the FTCA and

the jurisdiction provided in § 1346 do not apply to “[a]ny claim

arising out of the loss, miscarriage, or negligent transmission of

letters or postal matter.”         The burden is on Plaintiffs to show

that an exception does not apply.           Welch, 409 F.3d at 651.

     In Dolan v. U.S. Postal Service, 546 U.S. 481, 487 (2006),

the Supreme Court of the United States addressed the scope and

meaning   of   the    exception.      The    Court   construed    “negligent

transmission” to be limited by the terms “loss” and “miscarriage,”

further remarking that “miscarried” refers to mail going to the

wrong address.       Dolan, 546 U.S. at 486-87.      Ultimately, the Court

concluded that “Congress intended to retain immunity, as a general

rule, only for injuries arising, directly or consequentially,

because mail either fails to arrive at all or arrives late, in

damaged condition, or at the wrong address.”         Id. at 489; see also,

                                      4
      Case 1:19-cv-02133-DKC Document 16 Filed 07/29/20 Page 5 of 5



Ferebee v. Temple Hills Post Office, No. 14-02451-GJH, 2014 WL

5342845,   at   *3   (D.Md.   Oct.   20,    2014)   (concluding   that   the

plaintiff’s allegations that her mail was lost, was delivered late,

and was opened and resealed fall within the 28 U.S.C. § 2680(b)

postal matter exception).

     Plaintiffs’ claims, as construed by the United States and not

contradicted by Plaintiffs, squarely fall within the exception to

the waiver in the FTCA.          Accordingly, the complaint will be

dismissed for lack of subject matter jurisdiction.                It is not

necessary to address the remaining arguments.            A separate order

will be entered.



                                                     /s/
                                           DEBORAH K. CHASANOW
                                           United States District Judge




                                     5
